UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

         v.                                                Criminal No. 00-383-01 (CKK)
    DWAYNE KEITH SUMNER,

      Defendant.


                                  MEMORANDUM OPINION
                                     (March 30, 2022)

        Pending before this Court is Defendant Dwayne Keith Sumner’s [56] Supplemental Motion

to Vacate Judgment under 28 U.S.C. § 2255, and the United States’ [63] Opposition thereto.1

Defendant Dwayne Keith Sumner (“Defendant” or “Mr. Sumner”) is currently serving a twenty-

five-year sentence after entering a guilty plea to one count of Attempted Armed Bank Robbery, in

violation of 18 U.S.C. § 2113(a) and (d). See Judgment, ECF No. 24.



1
  In connection with this Memorandum Opinion and the accompanying Order, the Court
considered: Defendant’s Emergency Motion for Authorization to File a Second or Successive
Motion Under 28 U.S.C. § 2255 (“Emergency Mot.”) (to the Court of Appeals for the District of
Columbia Circuit (“D.C. Circuit”); ECF No. 46; the Order by the D.C. Circuit, No. 16-30, ECF
No. 45 (permitting Defendant’s second or successive Section 2255 motion); Defendant’s
Supplemental Motion to Vacate under 28 U.S.C. § 2255 (“Def.’s Supp. Mot.”), ECF No. 56; the
United States’ Opposition to Defendant’s Motion to Vacate (“Govt. Opp’n”), ECF No. 63;
Defendant’s Reply Memorandum in support of Supplemental Motion (“Def.’s Reply”), ECF No.
66; Defendant’s [First] Supplement to Reply Memorandum (“First Supp.”), ECF No. 67;
Defendant’s Second Supplement to Reply Memorandum (“Second Supp.”), ECF No. 68;
Defendant’s Notice of Supplemental Authority (“Def.’s Notice”), ECF No. 69; Defendant’s Third
Supplement to Reply Memorandum (“Third Supp.”), ECF No. 70; the United States’ Supplemental
Brief in Response to the Court’s Order of July 20, 2021 (“Govt. Supp. Brief”), ECF No. 73;
Defendant’s Response to Government’s Supplemental Brief (“Def.’s Response”), ECF No. 74;
Defendant’s Supplement to Response to Government’s Supplemental Brief (“Def.’s Response
Supp.”), ECF No. 75; and the entire record in this case.

In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCrR 47(f).
                                                 1
          I. BACKGROUND

          Defendant was indicted initially on one count of attempted bank robbery in violation of 18

U.S.C. § 2113(a). Indictment, ECF No. [7]. At that time, United States Sentencing Guideline

(“U.S.S.G.”) § 4B1.1(a) provided a sentencing enhancement for a person classified as a Career

Offender, meaning a person who was at least eighteen years old at the time of his instant offense,

whose present conviction was one for a “crime of violence” or a “controlled substance offense,”

and who had two prior felony convictions for those type of offenses.2 The Court notes that at the

time of Mr. Sumner’s sentencing the U.S.S.G. were mandatory and binding on all judges. See

United States v. Booker, 543 U.S. 220, 233 (2005). Additionally, the “three strikes” provision of

18 U.S.C. § 3559(c) required that a defendant convicted of a “serious violent felony” be sentenced

to life imprisonment if they had at least two previous convictions for “serious violent felonies.”3



2
    A “crime of violence” was defined as follows:

(a) The term “crime of violence” means any offense under federal or state law, punishable by
imprisonment for a term exceeding one year, that - -

          (1) has an element the use, attempted use, or threatened use of physical force against the
          person of another, or

          (2) is burglary of a dwelling, arson or extortion, involves the use of explosives, or
          otherwise involves conduct that presents a potential risk of physical injury to another.

U.S.S.G. § 4B1.2 (2000) (emphasis added to highlight the “residual clause”). Subsection (1) is
generally referred to as the “elements” clause and the non-italicized part of subsection (2) is the
“enumerated offenses” clause.

3
    A “serious   violent felony” was defined as follows:

(i) a Federal or State offense, by whatever designation and wherever committed, consisting of
murder . . .; manslaughter . . .; assault with intent to commit murder . . .; assault with intent to
commit rape; aggravated sexual abuse and sexual abuse (as described in sections 2241 and
2242); abusive sexual contact (as described in section 2244(a)(1) and (a)(2)); kidnapping; aircraft
piracy . . . ; robbery (as described in section 2111, 2113, or 2118); carjacking. . .; extortion;
arson; firearms use; firearms possession . . .; or attempt, conspiracy, or solicitation to commit any
                                                    2
At the time of his indictment for attempted federal bank robbery, Mr. Sumner had been convicted

of multiple prior offenses. Defendant has a 1991 Pennsylvania conviction for robbery and a 1986

Pennsylvania conviction for rape, involuntary deviate sexual intercourse, and robbery. Def.’s

Supp. Mot., ECF No. 56, at 5.

         Following negotiations with the Government, Mr. Sumner decided to plead guilty by

information to attempted armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d). See

Plea Agreement, ECF No. [21]. At the time of his plea, Mr. Sumner was represented by a federal

public defender.    In exchange for Defendant’s plea, the Government agreed to forgo further

criminal charges and to withdraw its notice of mandatory life imprisonment pursuant to the “three

strikes” provision of 18 U.S.C. § 3559(c)(4). Id. The parties agreed that twenty-five years was an

appropriate sentence and would become binding upon acceptance by this Court, pursuant to Rule

11(e)(1)(C) of the Federal Rules of Criminal Procedure. Id.

       On the same day the plea agreement was signed, this Court held a guilty plea hearing

pursuant to Rule 11 of the Federal Rules of Criminal Procedure. At the hearing, the Court

questioned Defendant and the Government regarding the specific details of the plea agreement and

the factual proffer, and Mr. Sumner—who was sworn and answered under oath—indicated his

understanding and acceptance of both the agreement and the facts underlying the charge against




of the above offenses; and

(ii) any other offense punishable by a maximum term of imprisonment of 10 years or more that
has as an element the use, attempted use, or threatened use of physical force against the person of
another or that, by its nature, involves a substantial risk that physical force against the person of
another may be used in the course of committing the offense[.]

18 U.S.C. §3559(c)(2)(F) (emphasis added to highlight the “residual clause”). Subparagraph (i)
is referred to as the “enumerated offenses” clause and subparagraph (ii) (non-italicized) is
referred to as the “elements” clause.
                                                 3
him. See generally Transcript (“Tr.”) of May 3, 2001 Plea Hearing, ECF No. 31. On September

4, 2001, the Court sentenced Defendant to twenty-five years of imprisonment to be followed by

five years of supervised release. See Tr. of Sentencing Hearing, ECF No. 25, at 8. Mr. Sumner

did not file a direct appeal from his conviction or his sentence.

       On July 24, 2002, Defendant filed a motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence, which this Court denied. Mem. Op., ECF No. [32]; Order, ECF No. [33].

On April 25, 2005, Petitioner filed an Application for Certificate of Appealability which this Court

also denied. Mem. Op., ECF No. [38]; Order, ECF No. [39]. Defendant moves again for relief

pursuant to Section 2255, now relying on Johnson v. United States, ---U.S.---, 135 S. Ct. 2551

(2015) , which held unconstitutionally vague the “residual clause” found in the definition of the

term “violent felony” in the Armed Career Criminal Act (ACCA). See id. at 2557 (“[T]he

indeterminacy of the wide-ranging inquiry required by the residual clause both denies fair notice to

defendants and invites arbitrary enforcement by judges[.]” ) Defendant asserts that the residual

clause addressed in Johnson is “identical to the mandatory [Sentencing] Guidelines’ residual

clause and materially indistinguishable from § 3559(c)’s residual clause[.]” Def.’s Supp. Mot.,

ECF No. 56, at 3.

       Putting the Johnson decision in context, this Court notes first that, in January 2005, the

Supreme Court of the United States “severed and excised” 18 U.S.C. § 3553(b)(1) - the provision

that made the Guidelines mandatory - with the result that the Guidelines were made “effectively

advisory.” United States v. Booker, 543 U.S. 220, 245 (2005). On June 26, 2015, the Supreme

Court in Johnson v. United States held that the residual clause of the Armed Career Criminal Act,

§ 924(e)(2)(B)(ii), is unconstitutionally vague. Id. at 2563. Then, on April 18, 2016, the Supreme

Court held in Welch v. United States, -- U.S. --, 136 S. Ct. 1257 (2016), that its decision in Johnson



                                                  4
announced a substantive rule that has a retroactive effect in cases on collateral review. Id. at 1268.4

       In United States v. Sheffield, the Court of Appeals for the District of Columbia Circuit (the

“D.C. Circuit”) extended the reasoning of Johnson to the United States Sentencing Guidelines

(“U.S.S.G.”), finding that the similarly worded residual clause of U.S.S.G. § 4B1.2(b) is also

unconstitutional under the void-for-vagueness doctrine. Sheffield, 832 F.3d 296, 312-13 (D.C.

Cir. 2016). In Beckles v. United States, -- U.S. --, 137 S. Ct. 886 (2017), however, the Supreme

Court held that the residual clause of U.S.S.G. § 4B1.2(a)(2) is not void for vagueness. Id. at 890.

More specifically, the Supreme Court held that because “the advisory Guidelines . . . merely guide

the exercise of a court’s discretion,” the Court held they “are not subject to a vagueness challenge

under the Due Process Clause.” Id. at 892.

       Although Beckles overruled Sheffield for advisory guidelines cases, the Supreme Court in

Beckles noted that its holding did not render the Sentencing Guidelines immune from constitutional

scrutiny, including scrutiny under the due process clause. Id. at 895-96. Rather, the majority

opinion of the Supreme Court held specifically that the void-for-vagueness doctrine was

inapplicable to the advisory Sentencing Guidelines. Beckles, 137 S. Ct. at 896. The Supreme

Court explained: “Unlike the ACCA, . . . the advisory Guidelines do not fix the permissible range

of sentences. To the contrary, they merely guide the exercise of a court’s discretion in choosing




       4
          On June 2, 2016, the Honorable Beryl A. Howell, Chief Judge of the United States
District Court for the District of Columbia issued a Standing Order “appoint[ing] the Office of the
Federal Public Defender for the District of Columbia to represent any defendant previously
determined to have been entitled to appointment of counsel, or who is now indigent, to determine
whether that defendant may qualify to seek to vacate a conviction or to seek a reduction of sentence
or to present any motions to vacate a conviction and/or for reduction of sentence in accordance
with Johnson and Welch.” June 2, 2016 Standing Order. Pursuant to the procedures set out in that
Standing Order, Mr. Sumner, through counsel, filed with the D.C. Circuit his [46] Emergency
Motion for Authorization to File a Second or Successive Motion Under 28 U.S.C. § 2255.


                                                  5
an appropriate sentence within the statutory range. Id. at 892.5

       Subsequently, in Sessions v. Dimaya, 138 S. Ct. 1204, 1223 (U.S. 2018), the Supreme

Court applied the reasoning in Johnson to 18 U.S.C. § 16(b) and declared the residual clause

therein void for vagueness. In United States v. Eshetu, on a panel rehearing, the D.C. Circuit applied

the reasoning from Johnson and Dimaya to vacate in part the decision in United States v. Eshetu, 863

F.3d 946 (D.C. Cir. 2017) and hold that the nearly identical residual clause in 18 U.S.C. § 924(c)(3)(B)

is void for vagueness. Eshetu, 898 F.3d 36, 38 (D.C. Cir. 2018); see also United States v. Davis, 139

S. Ct. 2319, 2336 (2019) (reaching the same result, i.e., that the residual clause in 18 U.S.C. §

924(c)(3)(B) is void for vagueness).

       In light of these holdings, Mr. Sumner argues that he never should have qualified for

enhanced sentencing under U.S.S.G. § 4B1.1 (“Career Offender Guideline”) or 18 U.S.C. § 3559

because the residual clauses in the Career Offender Guideline and Section 3559 are similar or

identical to the residual clause of Armed Career Criminal Act that was declared unconstitutionally

vague in Johnson. Def.’s Supp. Mot., ECF No. 56, at 1, 3. With these residual clauses void for

vagueness, Defendant argues that his predicate offenses of federal attempted armed bank robbery

[the instant case] and his Pennsylvania charges of rape, involuntary deviate sexual intercourse, and

robbery do not qualify as “crimes of violence” triggering the Career Offender Guideline because

these offenses “do not meet a constitutional definition under the remaining enumerated or elements

clauses” of those statutes. Id. at 4. Employing the same logic, Mr. Sumner argues that his prior

Pennsylvania offenses do not qualify as “serious violent felonies” triggering § 3559.                Id.


5
 In Beckles, the Supreme Court emphasized the distinction between the advisory nature of the
Guidelines today and the mandatory nature of the Guidelines pre-Booker. While the Guidelines
“were initially binding on district courts,” the decision in “Booker rendered them ‘effectively
advisory.’” 137 S. Ct. at 894 (quoting Booker, 543 U.S at 245). The Guidelines are now just “one
of the sentencing factors” courts are required to consider. Id. at 893 (citing 18 U.S.C. § 3553(a)).


                                                   6
Defendant asserts that his willingness to sign a plea deal for federal attempted armed bank robbery

was “driven by the parties’ and the Court’s understanding that, but for the negotiated plea, [he]

would have been subject to the enhanced sentences called for by the mandatory Career Offender

Guideline and § 3559(c).” Id. at 5. Mr. Sumner maintains that the sentence which resulted from

this plea deal was imposed in violation of the Constitution because it was based on a faulty

understanding of the applicability of the Guidelines and § 3559. Id.

       The Government opposed Defendant’s motion “for at least seven reasons,” Govt. Opp’n,

ECF No. 63, at 3, two of which have since been withdrawn. Govt. Supp. Brief, ECF No. 73, at 2

(withdrawing its claims that Defendant’s § 2255 motion is untimely under 2255(f) and that the

elements clause of 18 U.S.C. § 3559(c)(2)(F)(ii) is not void for vagueness). The remainder of the

Government’s opposition will be addressed by this Court herein. On July 20, 2021, the Court issued

a Minute Order directing the parties to submit supplemental briefing specifically addressing “whether

defendant’s instant and prior convictions constitute ‘crimes of violence’ or ‘serious violent felonies’

under the enumerated-offense or elements clause of the applicable sentencing guidelines and Section

3559.” July 20, 2021 Minute Order. Accordingly, all supplemental briefing has been completed,

and Defendant’s [56] Supplemental Motion to Vacate Judgment is now ripe for resolution.

       II. LEGAL STANDARD

       Under 28 U.S.C. § 2255, “[a] prisoner in custody under sentence of a [federal] court . . .

may move the court which imposed the sentence to vacate, set aside or correct the sentence” if the

prisoner believes that “the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack.” 28 U.S.C. § 2255(a). “The circumstances under which such a motion will be granted,

however, are limited in light of the premium placed on the finality of judgments and the

                                                  7
opportunities prisoners have to raise most of their objections during trial or on direct appeal.”

United States v. Burwell, 160 F. Supp. 3d 301, 308 (D.D.C. 2016) (Kollar-Kotelly, J.)

       In order “to obtain collateral relief a prisoner must clear a significantly higher hurdle than

would exist on direct appeal.” United States v. Frady, 456 U.S. 152, 166 (1982). A prisoner may

not raise a claim as part of a collateral attack if that claim could have been raised on direct appeal,

unless he can demonstrate either: (1) “cause” for his failure to do so and “prejudice” as a result of

the alleged violation, or (2) “actual innocence” of the crime of which he was convicted. Bousley

v. United States, 523 U.S. 614, 622 (1998). Nonetheless, “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled to no relief, the court shall . . .

grant a prompt hearing thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. § 2255(b).

       III. DISCUSSION

       In its Opposition, ECF No. 63, at 3, the Government set forth seven grounds for its position

that this Court should “summarily deny defendant’s motion,” as follows: (1) Defendant has not

“obtained the required authorization from the D.C. Circuit to assert a second or successive § 2255

motion challenging his sentence based on § 3559, and hence this Court lacks jurisdiction” over

that claim; (2) Defendant’s “guilty plea forecloses the claims he now submits” and “renders his

claims procedurally defaulted;” (3) Defendant’s motion is “untimely under 28 U.S.C. § 2255(f);”

(4) Johnson may not be extended retroactively to Defendant’s case “with respect to his career-

offender arguments;” (5) the mandatory guidelines are not subject to a “vagueness challenge;” (6)

§ 3559 is “not vague;” and (7) Defendant was “properly subject to a career-offender designation

and to § 3559’s enhanced penalties.” Govt. Opp’n, ECF No. 63, at 3. As previously noted herein,

the grounds numbered (3) and (6) above have been withdrawn. The Government’s remaining

arguments will be addressed below.
                                                  8
       A. Required Authorization

       Before a court may review a Section 2255 motion filed by a defendant who has previously

filed such a motion, the “appropriate court of appeals” must certify that the second or successive

motion “contain[s]” three prerequisites: (1) “a new rule of constitutional law,” (2) “made

retroactive to cases on collateral review by the Supreme Court,” (3) “that was previously

unavailable.” 28 U.S.C. § 2255(h)(2); Tyler v. Cain, 533 U.S. 656, 662 (2001). Under § 2244,

as incorporated into §2255(h), a court of appeals certifies the motion if it makes “a prima facie

showing” that it contains these three prerequisites. 28 U.S.C. § 2244(b)(3)(C); see In re Williams,

759 F.3d 66, 69-70 (D.C. Cir. 2014) (“[T]he motion must make a prima facie showing that it

contains a previously unavailable rule of constitutional law made retroactive on collateral review

by the Supreme Court”). With regard to certified claims, Section 2244(b)(4) requires the district

court to “dismiss any claim presented in a second or successive application that the court of appeals

has authorized to be filed unless the applicant shows that the claim satisfies the requirements of

this section.” 28 U.S.C. § 2244(b)(4).

       Defendant notes that the D.C. Circuit has not addressed “whether the district court must

also consider whether the motion meets the § 2255(h) standard.” Def.’s Supp. Mot., ECF No. 56,

at 10 & n. 4 (noting varying views among circuit courts); see United States v. Charles Booker, 240

F. Supp. 3d 164, at 169 (2017) (holding that because the D.C. Circuit had authorized the filing of

a second or successive motion under Section 2255, “[t]he Court therefore may review [the

petitioner’s] motion on the merits”); but see United States v. Carter, 422 F. Supp. 3d 299, 312

(D.D.C. 2019) (“courts to date have generally accepted the [ ] view that a defendant proceeding

on a second or successive § 2255 motion in the district court must “show” that the motion satisfies

the requirements of (h)(2), beyond the prima facie showing required for certification”); see also



                                                 9
United States v. Hammond, 351 F. Supp. 3d 106, 121 (D.D.C. 2018) (“Despite [ ] certification, [a

defendant] has not cleared § 2255(h)(2)’s gatekeeping function . . . Section 2244(b)(4) calls for a

more incisive inquiry than the court of appeals performs at the certification stage.”)

       In Carter, the Honorable Ellen Segal Huvelle concluded that “[a]bsent any contrary

authority, the Court will assume that defendant must meet this higher standard [of gatekeeping] to

stave off dismissal.” 422 F. Supp. 3d at 312. In that case, the court noted that the decision in In

re Williams “made clear that the gatekeeping function performed by subsection (h)(2) should not

cross over into evaluating whether a new rule applies in a particular case.” Id. at 313. The court

explained that:

       Even through the Court in In re Williams was only assessing whether the defendant has
       made a prima facie showing that his claim satisfied the requirements for bringing a second
       or successive motion, the difference between its test and the standard the district court
       applies is only a matter of degree, not substance. In other words, if the Court of Appeals
       is not supposed to consider whether a new rule applies to a particular set of circumstances
       when it is deciding whether to certify a claim, it follows neither should the district court.

Carter, id.

       The court ultimately concluded that the defendant’s “career offender claim satisfie[d]

the requirements in § 2255(h)(2) and § 2244 (b)(4) that it contain a “new rule of constitutional law,

made retroactive by the Supreme Court to cases on collateral review.” Id. Similarly, this Court

finds that Mr. Sumner’s career offender claim satisfies these same statutory requirements that it

contain a new rule of constitutional law [Johnson] made retroactive by the Supreme Court [Welch]

to cases on collateral review. Assuming that Mr. Sumner clears any procedural hurdles, the district

court will engage then in an analysis of whether the Supreme Court decisions in Johnson and

Welch require retroactive invalidation of the residual clause in the mandatory Career Offender

Guideline.

       With respect to Defendant’s challenge involving 18 U.S.C. § 3559, the Government points

                                                 10
out that when Mr. Sumner filed his Emergency Motion seeking leave to file a second or successive

Section 2255 petition, he “sought leave to raise [only] a single claim: a challenge to his career

offender sentence under U.S.S.G. § 4B1.1 based on Johnson.” Govt. Opp’n, ECF No. 63, at 12;

see Emergency Motion, ECF No. 46, at 1 (“Mr. Sumner makes this request on an emergency basis

so that he may assert a timely challenge to his career offender sentence under U.S.S.G. § 4B1.1

based on Johnson, . . . ”) Defendant “made no claim regarding the application of Johnson to a

different — and differently worded statute — 18 U.S.C. § 3559[,]” that “operates independently

of the mandatory or advisory guidelines.” Govt. Opp’n, ECF No. 63 at 12-13. The Government

argues that Defendant “cannot now assert a new claim beyond the scope of the D.C. Circuit’s

authorization” which leaves this Court without jurisdiction over Defendant’s Section 3559

challenge. Id. at 13; see United States v. Mathis, 660 F. Supp. 2d 27, 29 (D.D.C. 2009) (A district

court lacks “jurisdiction over a defendant’s ‘second or successive’ motion under § 2255 unless the

appropriate court of appeals certifies the filing of the motion”) (quoting Williams v. Gonzales, 567

F. Supp. 2d 148, 149 (D.D.C. 2008)); see also United States v. Akers, 519 F. Supp. 2d 94, 96

(D.D.C. 2007) (same); 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

       Defendant contends however that whether or not Mr. Sumner challenged initially only the

Career Offender Guideline provision is “immaterial,” as “the D.C. Circuit regards the question of

whether the Supreme Court decision applies to the defendant’s specific circumstances to be a

merits question left to the district court in the first instance.” Def.’s Reply, ECF No. 66, at 1-2.

Defendant’s contention would have this Court make a merits determination on any challenges

raised during the certification process as well as any added subsequently, which would effectively

bypass any certification requirement for the added challenges. Defendant looks to In re Williams,

759 F.3d 66, 72 (D.C. Cir. 2014), where the defendant therein –a juvenile during part of the earlier



                                                11
period of criminal activity – was sentenced to life without parole on charges of conspiring to

participate in a racketeer influenced corrupt organization and to distribute illegal drugs. Id. at 67.

The Williams defendant challenged his life sentence without parole, for a juvenile, based on two

Supreme Court cases that related to this issue: one addressing life without parole sentences for

juveniles and the other addressing mandatory life without parole sentences for juvenile offenders.

Id. at 71-72. In that case, the D.C. Circuit certified both claims, which were raised by the defendant

in two successive Section 2255 motions, but the D.C. Circuit left it for the district court to

determine the merits of the motions. Id. at 72 (emphasis added). Accordingly, this Court does

not find In re Williams instructive on whether the certification by the Court of Appeals in the

instant case may be extended to encompass the Section 3559 claim (involving the possibility of a

life sentence) that was not presented to the Court of Appeals, and which operates separate and

apart from the Career Offender Guideline claim that was certified.

       Defendant relies further on Haynes v. United States, 237 F. Supp. 3d 816 (C.D. Ill. 2017),

asserting that, in that case, although a “challenge to 18 U.S.C. Section 924(c) under Johnson was

not included in petitioner’s successive Section 2255 petition for authorization, ‘it [was] clearly

predicated on Johnson and thus the Court believe[d] it [was] based upon a new rule of

constitutional law and well within the scope of the claims the Seventh Circuit authorized this Court

to reach.’” Def.’s Supp. Mot., ECF No. 56 (citing Haynes, 237 F. Supp. 3d at 821). The

Government contends however that Defendant’s reliance on Haynes is misplaced because in that

case, the defendant was granted leave by the appellate court to “challenge [both] his sentence under

§ 3559 and his § 924(c) convictions under Johnson v. United States[.]” Govt. Opp’n, ECF No. 63,

at 13 (citation omitted). More specifically, the Seventh Circuit’s authorization permitted defendant

Haynes to challenge his robbery “convictions under 18 U.S.C. § 1952” and to assert that Johnson



                                                 12
made them “improper predicates for a Section 924(c) conviction.” Govt. Opp’n, ECF No. 63, at

14 n.4.     The issue in dispute was that the district court permitted defendant to assert later that

additional robberies, charged under § 1951, were “improper predicates under the same theory,”

id., even though the government argued that the Seventh Circuit had not certified that defendant

had made any prima facie showing as to § 1951. Haynes v. United States, 237 F. Supp. 3d at 821.

The district court held that defendant’s claim that his robbery convictions under § 1951 did not

qualify as predicate crimes of violence was “clearly predicated upon Johnson,” and therefore was

“based upon a new rule of constitutional law,” and was “well within the scope of claims the

Seventh Circuit authorized this Court to reach.” Haynes, 237 F. Supp. 3d at 821. The Government

concludes and this Court agrees that the Haynes case involved a limited amendment of the

defendant’s 2255 motion: “it did not allow him to add an entirely new claim for relief or assert a

previously unannounced constitutional challenge to a federal criminal statute.” Govt. Opp’n, ECF

No. 53, at 14.

          In the instant case, Mr. Sumner - who was represented by counsel - did not identify any

Section 3559(c) challenge in his Emergency Motion, while he did assert a challenge pursuant to

the Career Offender Guideline. See Def.’s Emergency Motion, ECF No. 46, at 6 (discussing only

a challenge based on the Career Offender Guideline); see also D.C. Circuit Order, ECF No. 45

(noting that “Petitioner alleges his sentence as a career offender . . . was based on the residual

clause in U.S.S.G. 4B1.2(a)(2), which is identical to the residual clause held unconstitutionally

vague in Johnson v. United States, 135 S. Ct. 2551 (2015)”).            The D.C. Circuit certified

Defendant’s successive 2255 motion based on his challenge to the Career Offender Guideline

because Mr. Sumner “made a prima facie showing” that he relied on Johnson. Id. While Mr.

Sumner claims reliance on Johnson as the basis for his Section 3559(c) challenge, this assertion



                                                  13
was not presented to the D.C. Circuit for authorization, and therefore, the Court finds that

Defendant’s Section 3559(c) claim has not been certified by the D.C. Circuit, and this Court lacks

jurisdiction over that claim.    Accordingly, this Court will address herein only Defendant’s

challenges presented with regard to the Career Offender Guideline.

       B. Defendant’s Guilty Plea

       The Government asserts that Defendant challenges the mandatory sentencing guidelines

(and 18 U.S.C. Section 3559) “despite the fact that he was not sentenced under either one.” Govt.

Opp’n, ECF No. 63, at 14.       Defendant argues that because his sentence was “based on” both

provisions, he may challenge those provisions.       Def.’s Supp. Mot., ECF No. 56, at 13.

“[Defendant’s] plea agreement expressly cited to the withdrawal of the § 3559(c) papers as a

reason for both the plea and the agreed-upon sentence,” and Defendant was sentenced above the

Career Offender Guideline range because of “the belief that Mr. Sumner was subject to a life

sentence under § 3559.” Id. at 13-14; see Plea Agreement, ECF No. 21, at ¶ 3 (indicating that the

Government agrees to withdraw its Notice of Mandatory Life Imprisonment Upon Conviction);

Judgment, ECF No. 24 (noting that the sentence departed from the Guidelines range, and he was

sentenced to the statutory maximum because “[a]s part of the plea, life papers were withdrawn”).6




6
  Defendant cites cases where the defendants entered into plea agreements but were allowed to
bring Section 2255 motions pursuant to Johnson to challenge their sentences that were “based
on” the applicability of the Armed Career Criminal Act (“ACCA”). Def.’s Supp. Mot., ECF No.
56, at 14; see United States v. Pam, 867 F.3d 1191, 1195 (10th Cir. 2017) (permitting a Section
2255 motion where defendant pleaded guilty to a Section 922(g) violation and received a 15-year
ACCA-enhanced sentence, which “exceeds the ten-year statutory maximum that is generally
applicable); United States v. Wolf, Criminal No. 04-cr-347-1, 2017 WL 736809, at *7 (M.D. Pa.
Feb. 24, 2017) (ruling that “we will not uphold Defendant’s now-unconstitutional sentence in
light of his plea agreement, as doing so would result in a miscarriage of justice by sustaining
what has proven to be an unlawful application of the ACCA”). The Government argues that Mr.
Sumner was “not sentenced under the ACCA” nor was his sentence “unconstitutional.” Govt.
Opp’n, ECF No. 63, at 17 n. 5.
                                               14
        The Government argues that it is “well settled that a voluntary and intelligent plea of guilty

made by an accused person, who has been advised by competent counsel, may not be collaterally

attacked.” Govt. Opp’n, ECF No. 63, at 15 (string citing cases). Accordingly, the Government

concludes that because Mr. Sumner entered a plea of guilty and accepted the benefits of the plea

agreement, he may not now raise a Johnson claim by collateral attack pursuant to a Section 2255

motion. Id.; see Davila v. United States, 843 F.3d 729, 733 (7th Cir. 2016) (negotiated plea

agreement “forecloses collateral attack based on Johnson or any other development that does not

concern subject-matter jurisdiction or imply that the very institution of the criminal charge violated

the Constitution”). Furthermore, the Government asserts that Defendant does not and may not

claim that his sentence was unlawful as “he was sentenced within the applicable statutory range.”

Govt. Opp’n, ECF No. 63, at 16. The Government concludes that the finality of Mr. Sumner’s

plea “forbids” him from ‘obtain[ing] a windfall while retaining the benefits of his negotiated plea.”

Id. at 17.

        Defendant responds however that Mr. Sumner’s plea agreement does not contain any

waiver of his right to pursue a Section 2255 collateral attack on his sentence, see Plea Agreement,

ECF No 21, nor did the plea colloquy cited by the Government address this right of collateral

attack. See Govt. Opp’n, ECF No. 63, at 16 (citing plea hearing transcript, ECF No. 31, at 20:01-

04 and 20:14-23). Mr. Sumner argues that his sentence is unconstitutional under Johnson, and

therefore illegal, with the effect that a waiver would not bar collateral attack (nor could Defendant

waive rights based on a case decided after his sentencing). Def.’s Reply, ECF No. 66, at 6; see

United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007) ( “A sentence is illegal if it exceeds the

permissible statutory penalty for the crime or violates the Constitution.”) (citation omitted); United

States v. Torres, 828 F.3d 1113, 1124-25 (9th Cir. 2016) (holding that if the district court sentenced



                                                 15
Torres pursuant to an unconstitutionally vague Guideline, that “render[ed] Torres’s sentence

illegal and therefore the waiver in his plea agreement [did] not bar [his] appeal”) (internal quotation

marks and citation omitted); United States v. Tomisser, 196 F. Supp. 3d 1169, 1175 (E.D. Wa.

2016) (“because Defendant’s sentence “violates the constitution” the Court will not enforce the

collateral attack waiver”); see also Cross v. United States, 892 F.3d 288, 298-299 (7th Cir. 2018)

(finding that one of the defendants was not barred by the waiver clause in his plea agreement from

bringing a Section 2255 motion). In Cross, the waiver specifically permitted motions “based on .

. . the sentencing court’s reliance on any constitutionally impermissible factor.” Id. at 292. That

court looked at the plea agreement with the view that “a valid appeal waiver must speak in express

and unambiguous terms,” id. at 298, and the court found that a “reasonable interpretation” of the

waiver exception would include “any unconstitutional input in sentencing.” Cross, id. at 299.

(internal citations and quotation marks omitted).

       Furthermore, Mr. Sumner argues that enforcing a waiver in a case where there is a Johnson

challenge would be a “miscarriage of justice,” and therefore any waiver should not be enforced.

Def.’s Reply, ECF No. 66, at 8-9; see, e.g., United States v. Brown, 316 F.3d 1151, 1161 (10th

Cir. 2003) (reviewing circuit court decisions finding errors affecting fundamental fairness when

“the correct application of sentencing laws would likely significantly reduce the length of the

sentence”); Jordan v. United States, Case No. 15-cv-2294, 2017 WL 4035722, at *3 (C.D. Ill Sept.

13, 2017) (holding that collateral attack waiver does not bar Johnson-based § 2255 motions

because “[t]he Due Process Clause demands” that principles of fundamental fairness and

legitimacy “should [] allow for challenges to vague sentencing guidelines that have the ability to

dramatically increase a defendant’s imprisonment guideline range”).

       This Court agrees with Defendant that a reasonable interpretation of the plea agreement is



                                                  16
that Mr. Sumner may collaterally attack his sentence as unconstitutional. Paragraph 5 of Mr.

Sumner’s plea agreement, which discusses his appeal waiver, is silent regarding his right to file a

collateral attack; it includes no express and unambiguous terms restricting such an attack. See Plea

Agreement, ECF No. 21, at 2; see Carter, 422 F. Supp. 3d at 309 (“[I]n construing a plea

agreement, a court cannot ‘bar the door . . . if [the defendant’s] waiver only arguably or

ambiguously forecloses his claims.’”) (quoting United States v. Hunt, 843 F.3d 1022, 1027 (D.C.

Cir. 2016)). Furthermore, at sentencing, this Court informed Mr. Sumner that he could appeal if

his sentence was “contrary to the law or illegal.” Defendant’s Sentencing Transcript, ECF No. 31,

at 20:14-23.

       Additionally, the cases cited by Defendant support Mr. Sumner’s allegation that his

sentence is contrary to law or illegal.     “[M]isapplication of the mandatory career-offender

Guideline[] . . . results in a sentence substantively not authorized by law.” United States v. Doe,

810 F. 3d 132, 160 (3d Cir. 2015); see Narvaez v. United States, 674 F.3d 621, 630 (7th Cir. 2011)

(holding the erroneous mandatory Career Offender designation “illegally increased” the

petitioner’s sentence “approximately five years beyond that authorized by the sentencing

scheme”); see also Hill v. Masters, 836 F.3d 591, 599 (6th Cir. 2016) (finding that a “sentence

imposed under mandatory guidelines (subsequently lowered by Supreme Court precedent)” and a

“sentence imposed above the statutory maximum” are both “beyond what is called for by law”).

Accordingly, in light of the language of Defendant’s plea agreement and case law supporting

challenges to the Career Offender Guideline, the Government’s argument that Defendant’s plea

agreement prohibits him from challenging his Career Offender designation is denied.

       C. Procedural Default

       The Government argues that Mr. Sumner’s “plea agreement also renders his current claims



                                                17
procedurally defaulted.” Govt. Opp’n, ECF No. 63, at 17. “Because he did not appeal – and waived

that right by his guilty plea — defendant did not preserve any vagueness challenge to the

mandatory Guidelines or § 3559, and the procedural default rule ‘generally precludes consideration

of an argument made on collateral review that was not made on direct appeal, unless the defendant

shows cause and prejudice.’” Id. (quoting United States v. Hughes, 514 F.3d 15, 17 (D.C. Cir.

2008)); see also United States v. Lane, 267 F.3d 715, 721 (7th Cir. 2001) (“[W]aiving or foregoing

a direct appeal bars collateral attack on the basis of most issues, even many constitutional issues,

that could have been raised on direct appeal.”) “The procedural default rule is neither a statutory

nor a constitutional requirement, but it is a doctrine adhered to by the courts to conserve judicial

resources and to respect the law’s important interest in the finality of judgments.” Massaro v.

United States, 538 U.S. 500, 504 (2003).

        Here, it is undisputed that Mr. Sumner did not previously raise his challenge to the

mandatory Guidelines (or his Section 3559 claim). However, Mr. Sumner asserts that procedural

default is inapplicable because this doctrine “does not apply to sentence-specific challenges” and

even if it did “Mr. Sumner shows cause and prejudice excusing the default.” Def.’s Reply, ECF

No. 66, at 9; see Bousley v. United States, 523 U.S. 614, 622 (1998) (finding that a defendant is

procedurally barred from raising a claim in a subsequent collateral attack unless he shows cause

for his failure to do so and prejudice as a result of his failure). Cause for default exists where “a

constitutional claim is so novel that its legal basis is not reasonably available to counsel . . . ” Reed

v. Ross, 468 U.S. 1, 16 (1984). Novelty relies upon circumstances where the Supreme Court: (1)

explicitly overrules its own precedent; (2) changes course on a “longstanding and widespread

practice to which [the Court] has not spoken, but which a near-unanimous body of lower court

authority has expressly approved”; or (3) disapproves of a once-sanctioned practice. Id. at 17



                                                   18
(quoting United States v. Johnson, 457 U.S. 537, 551 (1982)). To demonstrate prejudice, a

petitioner “must at least demonstrate that ‘there is a reasonable probability that, but for [the errors],

the result of the proceeding would have been different.’” United States v. Pettigrew, 346 F.3d

1139, 1144 (D.C. Cir. 2003) (quoting United States v. Dale, 140 F.3d 1054, 1056 n.3 (D.C. Cir.

1998))(emphasis and alternations in original).

        Mr. Sumner’s “sentence-specific challenges” argument relies upon principles that have

informed procedural default such as judicial economy and finality and argues that these are

insufficient reasons to avoid reopening a sentence. See Def.’s Reply, ECF No. 66, at 10 (“The rule

should not be applied here because Mr. Sumner does not seek to overturn his conviction, but

instead seeks only to correct his sentence — an endeavor that implicates fewer resources than a

full review and much less concern with finality than a challenge to a conviction.”); see also United

States v. Saro, 24 F.3d 283, 288 (D.C. Cir. 1994)) (“When an error at sentencing is at issue,

however, the problem of finality is lessened, for a resentencing is nowhere near as costly or chancy

an event as a trial.”). Resolving Mr. Sumner’s “sentence-specific challenges” argument is

unnecessary because this Court finds that the cause and prejudice standard has been met, as

discussed below.

        To establish cause, a defendant must demonstrate “some objective factor external to the

defense [that] impeded counsel’s efforts to raise the claim,” McCleskey v. Zant, 499 U.S. 467, 493

(1991), and in addition, defendant must show “‘actual prejudice’ resulting from the errors of which

[he] complains.” United States v. Frady, 456 U.S. at 168. Turning first to the issue of cause, the

Supreme Court explained that “‘futility cannot constitute cause if it means simply that a claim was

‘unacceptable to that particular court at that particular time.’” Bousley, 523 U.S. at 623 (quoting

Engle v. Isaac, 456 U.S. 130 n.35 (1982)). However, “a claim that ‘is so novel that its legal basis



                                                   19
is not reasonably available to counsel’ may constitute cause for a procedural default.’” Id. at 622

(quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In this case, the novelty of Defendant’s claim

cannot be denied as the D.C. Circuit noted that, “it is fair to say that no one—the government, the

judge, or [the defendant]—could reasonably have anticipated Johnson.” United States v. Redrick,

841 F.3d 478, 480 (D.C. Cir. 2016). Thus, “[u]ntil the Supreme Court announced its new rule in

Johnson, [defendant] did not have a reasonable basis upon which to challenge the constitutionality

of [the Guidelines’] residual clause.” United States v. Charles Booker, 240 F. Supp. 3d 164, 170

(D.D.C. 2017); United States v. Brown, 249 F. Supp. 3d 287, 292-93 (D.D.C. 2017) (same).

Moreover, the Supreme Court has unequivocally announced that the rule in Johnson is applicable

retroactively on collateral review.

       Turning next to the issue of prejudice, the D.C. Circuit has recognized that a defendant

bringing a claim under § 2255 suffers prejudice when, in light of new case law, he “would have

been sentenced to prison for . . . less than the sentence imposed.” United States v. McKie, 73 F.3d

1149, 1154 (D.C. Cir. 1996); accord Brown, 249 F. Supp. 3d at 293 (“The possibility that Mr.

Brown’s sentence will be reduced by at least five years . . . establishes prejudice”); Charles Booker,

240 F. Supp. 3d at 170 (same). Here, Mr. Sumner asserts that his “25-year sentence would have

been between 19 and 21 years less without the mandatory Guidelines’ and § 3559(c)’s residual

clauses.” Def.’s Reply, ECF No. 66, at 16 (emphasis omitted). The Government contends

however that at the time Mr. Sumner entered a guilty plea, “defendant was aware that he could

have contested the appropriateness of his potential sentencing as a career offender or under §

3559.” Govt. Opp’n, ECF No. 63, at 18, citing Transcript of Plea Hearing, ECF No. 31, at 9:04-

09 (where counsel stated that if there had been a trial, the court or jury would have to “make a

finding that this particular robbery that he is on trial for before the court was still a qualifying



                                                 20
offense”). The Court finds that the Government’s contention is without merit because, as

previously noted herein, the constitutional right Johnson vindicated was unforeseeable.

       This Court finds that Mr. Sumner has sufficiently demonstrated that he was prejudiced by

being subject to application of the Career Offender Guideline. This is sufficient to establish

prejudice for the purposes of the procedural default rule, although a determination on actual

prejudice requires a review of the merits of his claims. With regard to the Government’s argument

that Mr. Sumner procedurally defaulted his claims, this Court agrees with other judges from this

Circuit who have rejected the procedural hurdles that the Government asserts impede Mr. Sumner

from obtaining relief. See, e.g., United States v. Navarro Hammond, 351 F. Supp. 3d at 123-124

(rejecting procedural default argument for post-Johnson § 2255 motion); Carter, 422 F. Supp. 3d

at 309-311 (same); United States v. West, 314 F. Supp. 3d 223, 229 n.4 (D.D.C. 2018) (same);

United States v. Brown, 249 F. Supp. 3d 287, 293 (D.D.C. 2017) (same).7 Accordingly, the Court

turns next to the Government’s arguments that Johnson may not be extended to the Career

Offender Guideline nor is the Guideline subject to a vagueness challenge.

       D. Extension of Johnson to encompass a “Vagueness” Challenge to the Residual
       Clause in the Career Offender Guideline

       The Court considers these two arguments together as they overlap.

       1. Applicable Legal Standard

       Under normal circumstances, a §2255 motion may be granted “[i]f the court finds that . . .

the sentence imposed was not authorized by law or otherwise open to collateral attack, or that there

has been such a denial or infringement of the constitutional rights of the person to render the



7
 Furthermore, in Navarro Hammond, 351 F. Supp. 3d at 129 n.13, the court found that a
defendant need not show that the district court actually relied on the residual clause to proceed.


                                                21
judgment vulnerable to collateral attack.” 28 U.S.C. § 2255(b). In the instant case, Mr. Sumner’s

claim for relief relies upon whether striking his sentence would enforce the right in Johnson or

would require a new right; this is because he claims the benefit of a right [pursuant to Johnson]

that has been “newly recognized” by the Supreme Court and made “retroactively applicable to

cases on collateral review.” Dodd v. United States, 545 U.S. 353, 357-358 (2005). The Supreme

Court recognizes a “new right” for Section 2255 purposes when it announces a “new rule” within

the meaning set out in Teague v. Lane, 489 U.S. 288 (1989). Govt. Opp’n, ECF No. 63, at 30-32;

Def. Reply, ECF No. 66, at 18 (both discussing Teague). In Teague, the plurality opinion

concluded that “new constitutional rules of criminal procedure” generally “will not be applicable

to those cases which have become final before the new rules are announced.” 489 U.S. at 310; see

Mackey v. United States, 401 U.S. 667, 675-702 (1971) (Harlan, J., concurring in the judgment in

part and dissenting in part); see Welch v. United States, 136 S. Ct. 1257, 1264 (2016) (wherein the

full Supreme Court adopted this approach).

       Two categories of new legal rules that are not subject to the retroactivity bar in Teague are

“[n]ew substantive rules” and “new watershed rules of criminal procedure” (such as the right-to-

counsel rule). Welch, id. (emphasis in original) (citations omitted). “A rule is substantive rather

than procedural if it alters the range of conduct or class of persons that the law punishes” and

“[t]his includes decisions that narrow the scope of a criminal statute by interpreting its terms, as

well as constitutional determinations that place particular conduct or persons covered by the statute

beyond the State’s power to punish.” Schriro v. Summerlin, 542 U.S. 348, 351-53 (2004); see also

Montgomery v. Louisiana, 136 S. Ct. 718, 729 (2016) (“Substantive rules, then, set forth

categorical constitutional guarantees that place certain criminal laws and punishments altogether

beyond the State’s power to impose.”) “Procedural rules, in contrast, are designed to enhance the



                                                 22
accuracy of a conviction or sentence by regulating ‘the manner of determining the defendant’s

culpability.’” Montgomery, 136 S. Ct . at 730 (emphasis in original) (quoting Schriro, 542 U.S. at

353).

        2. Summary of Parties’ Arguments

        Mr. Sumner argues that the right he asserts is a straightforward application of Johnson

insofar as “Johnson broke new ground with respect to the residual clause not only in the ACCA,

but also in analogous contexts.” Def.’s Reply, ECF No. 66, at 19; see, e.g., Johnson, 135 S. Ct. at

2559-2560 (citing four Guidelines cases to show that courts cannot “derive meaning from the

residual clause”). Defendant acknowledges that while Johnson’s rule does not extend to “the many

laws that ‘require gauging the riskiness of conduct in which an individual defendant engages on a

particular occasion[,]’” Welch, 136 S. Ct. at 1262 (emphasis in original) (quoting Johnson, 135 S.

Ct. at 2561), it has to extend to the residual clause in the mandatory Guidelines because of the

identical-to-the-ACCA way in which they gauge the riskiness of conduct. Def.’s Reply, ECF No.

66, at 19. In his Reply, id., Defendant argues that Johnson’s failure to address other residual

clauses is a “distinction without a difference,” Brown, 868 F.3d at 310 (Gregory, C.J., dissenting),

because applying Johnson to the mandatory Guidelines is “merely an application of the principle

that governed [Johnson].” Chaidez v. United States, 568 U.S. 342, 347-348 (2013).

        In contrast, the Government argues that Johnson is not retroactively applicable to Mr.

Sumner’s Guidelines claims because “invalidation of the mandatory Guidelines’ residual clause

as vague is a “new” constitutional rule, . . . [that] was not dictated by precedent existing at the

time [his] conviction became final.” Govt. Opp’n, ECF No. 63, at 32 (citing Chaidez v. United

States, 133 S. Ct. 1103, 1107 (2013) (citation and internal quotation marks omitted)).8 “To the



        8
            Furthermore, the Government argues that “misapplication of the Guidelines” resulting in
                                                 23
contrary, Johnson addressed the residual clause in ACCA and confined its discussion of that clause

to that statute — not the mandatory guidelines and certainly not § 3559.” Govt. Opp’n, ECF No.

63, at 21. The Court notes that the Government’s proposition about Johnson addressing the ACCA

is far from surprising as the constitutional question in Johnson appeared in the context of an ACCA

case. But in Johnson, even where a dissenting opinion criticized the Court for striking the ACCA’s

residual clause where “there [were] scores of federal and state laws that employ similar standards,”

the majority did not respond by indicating that its decision was limited to the ACCA. Johnson,

135 S. Ct. at 2577 (Alito, J., dissenting)

       The Government asserts that “the question of whether Johnson would apply to claims such

as defendant’s [and whether the Guidelines may be challenged as vague] is an open question.”

Govt. Opp’n, ECF No. 63, at 22; see Beckles, 137 S. Ct. at 903 n.4 (“The Court’s adherence to the

formalistic distinction between mandatory and advisory rules at least leaves open the question

whether defendants sentenced to terms of imprisonment before our decision in United States v.

Booker . . . may mount vagueness attacks on their sentences.”) (Sotomayor, J., concurring); see

also Raybon v. United States, 867 F.3d 625, 629 (6th Cir. 2017) (whether [Johnson] applies to the

mandatory guidelines . . . is an open question”). “[I]f the existence of a right remains an open

question as a matter of Supreme Court precedent, then the Supreme Court has not “recognized”

that right.” Brown, 868 F. 3d at 301.



an incorrect calculation of Mr. Sumner’s Guidelines range does not have the same consequences
as in Johnson, where reliance on the residual clause under the ACCA – which elevated the
defendant’s sentence from a maximum of ten years to an illegal 15-year mandatory – was a
substantive change. Govt. Opp’n, ECF No. 63, at 34. In contrast, Defendant asserts that “Johnson
changed the “substantive reach” of the mandatory Career Offender Guideline by “altering the
range of conduct [and] the class of persons that the [Guideline] punishes[.]” Def’s Supp. Mot.,
ECF No. 56, at 25 (quoting Welch, 136 S. Ct. at 1265) (internal quotation and quotation marks
omitted)).


                                                24
       Defendant argues however that the Government’s interpretation of a footnote in Justice

Sotomayor’s concurrence in Beckles is misplaced because Justice Sotomayor “suggested only that

the merits of such a challenge have not yet been decided” and furthermore, “the majority’s decision

in Beckles did not foreclose such a challenge.” Def.’s Reply, ECF No. 66, at 23 (citing Brown,

868 F. 3d at 308 n.5 (Gregory, C.J., dissenting)). Defendant questions also the Government’s

reliance on Brown, noting that the court there “believed that it was “constrained . . . from

extrapolating beyond the Supreme Court’s holding [in Johnson] to apply what [it] view[ed] as its

reasoning and principles to different facts under a different statute or sentencing regime.” Def.’s

Reply, ECF No. 66, at 22 (citing Brown, 868 F.3d at 299) (internal quotation marks omitted); see

Brown, 868 F.3d at 310 (Gregory C.J., dissenting) (the “finding that a defendant sentenced under

a nearly identical provision with nearly identical effects cannot assert the right newly recognized

in Johnson [ ] unnecessarily tethers that right to the ACCA itself, when the right clearly stems

from the due process protections that prohibit such sentencing schemes more generally[,]” and

such a finding “divests Johnson’s holding from the very principles on which it rests”).

       The Government relies upon several Eleventh Circuit cases for the proposition that the

mandatory Guidelines are not subject to a vagueness challenge. Govt. Opp’n, ECF No. 63, at 37-

38. First, in United States v. Matchett, 802 F.3d 1185 (11th Cir. 2015), the Eleventh Circuit

“adopted the rule that Beckles later confirmed — i.e., that [t]he vagueness doctrine does not apply

to advisory Guidelines.” Govt. Opp’n, ECF No. 63, at 37 (citing Matchett, at 1193-1194). That

ruling from Matchett was then extended to sentences imposed when the Guidelines were

mandatory. Govt. Opp’n, ECF No. 63, at 37; see In re Griffin, 823 F.3d 1350, 1354 (11th Cir.

2016) (“[T]he logic and principles established in Matchett also govern our panel as to [defendant’s]

guidelines sentence when the Guidelines were mandatory [with the effect that] [t]he Guidelines —



                                                25
whether mandatory or advisory —cannot be unconstitutionally vague . . . “); see also In re Sapp,

827 F.3d 1334, 1336 (11th Cir. 2016) (“In [Griffin], we held that our reasoning in Matchett applied

with equal force to the residual clause of the career-offender Guideline in the context of the

mandatory Guidelines.”) The Government asserts that “Johnson addressed a vagueness challenge

to the ACCA because it is a federal statute that alters the statutory sentencing range for a crime,”

and vagueness challenges are limited to sentencing laws that “fix the permissible sentences for

criminal offenses,” Govt. Opp’n, ECF No. 63, at 38 (citing Beckles, 137 S. Ct. at 892). The

Government distinguishes application of Johnson to the “crime of violence” residual clause in the

Guidelines, on grounds that it “would establish only that defendant’s Guidelines range had been

incorrectly calculated, but it would not alter the statutory boundaries for sentencing set by

Congress for the crime.” Govt. Opp’n, ECF No. 63, at 38 (quoting Griffin, 823 F.3d at 1355).

       Defendant insists however that the mandatory Career Offender Guideline “must be subject

to a constitutional vagueness challenge.” Def.’s Supp. Mot., ECF No. 56, at 18 (citing district

court cases applying the rationale of Johnson to mandatory Guidelines). “And because the

mandatory Career Offender Guideline fixed the permissible range of sentences, the same “twin

concerns underlying the vagueness doctrine — providing notice and preventing arbitrary

enforcement[,] Beckles, 137 S. Ct. at 894 — that animated the Supreme Court’s holding in Johnson

are implicated and the mandatory Career Offender Guideline is void for vagueness.” Def’s Supp.

Mot., ECF No. 56, at 19. Defendant notes that “[t]he government suggests that there is something

fundamentally different about the way in which the ACCA “fixed” sentences and the mandatory

Guidelines, because under the mandatory Guidelines a court could always depart.” Def.’s Reply,

ECF No. 66, at 30. “But the government misreads the degree to which, in practice, the ACCA

“fixed” the maximum sentence and conversely, the mandatory Guidelines authorized departures.”



                                                26
Id.; see Moore v. United States, 871 F.3d 72, 82 (2017) (“[If]f one takes seriously, as we must, the

Court’s description of the pre-Booker guidelines as “mandatory,” one might describe the residual

clause of [those] guidelines as simply the ACCA’s residual clause with a broader reach, in that it

fixed increased minimum and maximum sentences for a broader range of underlying crimes.”)

       3. Analysis of Existing Case Law

        Similar arguments were presented by the parties in the case of United States v. Navarro

Hammond, 351 F. Supp. 3d 106 (D.D.C. 2018), where the defendant filed a Section 2255 motion

challenging his career offender status under the Guidelines, which relied on application of the

residual clause’s definition of crime of violence. In that case, the Honorable Beryl Howell, Chief

Judge, began her analysis with the proposition that the Supreme Court in Johnson invalidated

sentences enhanced in reliance on the ACCA’s residual clause on grounds of violation of Due

Process because the indeterminate nature of the clause “denies fair notice to defendants and invites

arbitrary enforcement by judges” Johnson, 135 S. Ct. at 2557. Denial of fair notice occurs where

a law “ties the judicial assessment of risk to a judicially imagined ‘ordinary case’ of a crime,” and

increases punishment based on an indecipherable “serious potential risk” standard.” Id. at 2558.

Chief Judge Howell concluded that the mandatory Guidelines sentences under the residual clause

“share each fault cited by the Supreme Court [in Johnson], insofar as the mandatory Guidelines

“fixed sentences” and “implicate Johnson’s twin concerns.” Navarro Hammond, 35 F. Supp. 3d

at 125. This is because: (1) the mandatory Guidelines had “the force of law;” (2) the mandatory

Guidelines’ residual clause’s definition of crime of violence “tied risk to the hypothetical ordinary

case;” and (3) the mandatory Guidelines enhanced sentences when the past crime posed “serious

potential risk,” which is language identical to the ACCA’s standard deemed unworkable. Id.

(internal citations omitted).



                                                 27
       Furthermore, while the Government in Navarro Hammond (and here) relied on the

Eleventh Circuit’s finding that a career offender sentence under the mandatory Guidelines could

never exceed a statutory maximum, see Govt. Opp’n, ECF No. 63, at 37-38, “that argument

overlooks the mandatory Guidelines’ effect on the sentencing floor [and] [s]etting a mandatory

minimum [also] ‘fix[es] the permissible sentences for criminal offenses.’” Navarro Hammond,

351 F. Supp. 3d at 128. Chief Judge Howell concluded that “Johnson’s rule – the right not to

have a sentence fixed by an indeterminate and wide-ranging residual clause – provides the answer”

that a mandatory Guidelines sentence enhanced through application of the residual clause is

unconstitutional. Navarro Hammond, id. at 129.

       Accordingly, upon consideration of the cases cited, and taking into account the twin

concerns in Johnson, this Court finds that Johnson may be extended to the Career Offender

Guideline, and the residual clause of the Career Offender Guideline may be challenged on

vagueness grounds. Accordingly, the Government’s arguments to the contrary should both be

denied. See Chaidez v. United States, 568 U.S. 342, 347 (2013) ( “[A] case does not ‘announce a

new rule, [when] it [is] merely an application of the principle that governed’ a prior decision to a

different set of facts.” Id. at 347-48 (quoting Teague, 489 U.S. at 307) (emphasis and alternations

in original)); see also United States v. Carter, No. 04-cr-155, 2019 WL 5580091, at *14-15

(D.D.C. Oct. 29, 2019) (holding invalidated the residual clause of the Career Offender Guideline);

Cross v. United States, 892 F.3d 288, 299 (7th Cir. 2018) (holding that Johnson invalidates the

mandatory guidelines’ residual clause and finding that “Johnson honed in on a confluence of two

factors that deprived the residual clause of the ACCA of sufficiently definite meaning,” by

requiring courts to ask “how much risk the crimes of conviction posed and the degree of risk

required of violent felonies.”); Shea v. United States, 976 F.3d 63, 66 (1st Cir. 2020) (holding that



                                                 28
Johnson made the residual clause of the mandatory Sentencing Guidelines unconstitutional), at 75

(finding that “no reasonable jurist could think the rule in Johnson applies only to statutes” and that

it is “crystal clear that the same two-pronged vagueness test that governed Johnson applies with

equal force to regulations that have the force of law” such as the mandatory guidelines that “did

fix the permissible range of sentences”) (italics deleted). The Court turns now to whether

Defendant was properly subject to a career offender designation.

       E. Defendant’s Career Offender Designation

       Mr. Sumner argues that he no longer qualifies for an enhanced sentence under the Career

Offender Guideline in light of the Supreme Court’s holding in Johnson. To be a career offender,

Mr. Sumner would need his instant offense of attempted armed bank robbery to be a crime of

violence, and he would need to have two prior offenses qualify as well. “In order to prevail on the

merits of his motion, [Mr. Sumner] must show that his convictions are not [crimes of violence]

under either the elements clause or the enumerated clause, which remain valid after Johnson.”

Charles Booker, 240 F. Supp. 3d at 169. The Court notes that, in its opposition, the Government

refrained from analyzing this issue “[i]n the interest of judicial efficiency,” but requested also the

opportunity to provide supplemental briefing if the Court determined that “a ruling on defendant’s

motion requires a determination of whether defendant’s instant and prior convictions constitute

crimes of violence . . . [under the] elements clause of . . . the sentencing guidelines[.]” Govt.

Opp’n, ECF No. 63, at 44. Accordingly, the Court issued a Minute Order directing the parties to

submit supplemental briefing on this issue, and briefing has been completed.

        1. Categorical Approach

       When determining whether an offense qualifies as a “crime of violence” under the

enumerated and elements clauses, a sentencing court must “consider the offense generically” by



                                                 29
examining the offense only “in terms of how the law defines the offense and not in terms of how”

the individual defendant “might have committed it on a particular occasion.” Sheffield, 832 F.3d

at 314 (quotation omitted).      Under such a categorical approach, facts underlying the prior

convictions are “irrelevant.” Mathis v. United States, 136 S. Ct. 2243, 2253 (2016); see id. (“Find

them or not, by examining the record or anything else, a court still may not use them to enhance a

sentence.”) In applying a categorical approach, courts look “only to the statutory definitions —

i.e., the elements — of a defendant’s [offenses] and not to the particular facts underlying those

convictions.” Descamps v. United States, 133 S. Ct. 2276, 2283 (2013) (emphasis in original,

quotation marks and citation omitted); see Mathis, 136 S. Ct. at 2248 (explaining that elements are

“constituent parts” of the way in which a crime is legally defined, while facts are “extraneous to

the crime’s legal requirements”).

        A “prior conviction qualifies as [a] predicate only if the statute’s elements are the same as,

or narrower than, those of the generic offense.” Sheffield, 832 F.3d at 314 (quoting Descamps,

133 S. Ct. at 2281); see Mathis, 136 S. Ct. at 2248 (“[I]f the crime of conviction covers any more

conduct than the generic offense, then it is not [a crime of violence] — even if the defendant’s

actual conduct (i.e., the facts of the crime) fits within the generic offense’s boundaries.”) In certain

circumstances, when a statute of conviction “list[s] elements in the alternative, and thereby

define[s] multiple crimes,” i.e., the statute is “divisible,” the Court may use a “modified categorical

approach.” Mathis, 136 S. Ct. at 2249. Under this approach, the sentencing court may look to “a

limited class of documents (for example, the indictment, jury instructions, or plea agreement and

colloquy) to determine what crime, with what elements, a defendant was convicted of.” Id. This

approach is used only for statutes “that list[ ] multiple elements disjunctively,” id., but a “statute’s

listing of disjunctive means does nothing to mitigate the possible unfairness of basing an increased



                                                  30
penalty on something not legally necessary to a prior conviction.” Id. at 2253.

       2. Mr. Sumner’s Prior Criminal Offenses

       In the United States’ [73] Supplemental Brief, the Government notes that U.S.S.G. §

4B1.1(a) requires two prior qualifying predicate convictions, and further that “Defendant’s

convictions on June 4, 1986, for rape and involuntary intercourse were imposed on the same date

based on the same criminal episode, and thus would not independently qualify defendant for [ ]

career offender status . . . ” Govt. Supp. Brief, ECF No. 73, at 3 n.3. “ [W]hile the government

does not concede that the convictions for those offenses would not be valid predicates, [it] do[es]

not rely on those prior convictions for purposes of these proceedings.” Id. Defendant’s Response

thereto indicates that: “[g]iven that the parties agree [that] whether Pennsylvania robbery qualifies

as a valid predicate is outcome determinative as to whether Mr. Sumner qualifies for either

sentencing enhancement, Mr. Sumner will only address that offense below.” Def.’s Response,

ECF No. 74, at 2. Accordingly, this Court’s analysis is limited to whether Mr. Sumner’s

Pennsylvania robbery convictions remain qualifying crimes of violence.

       For both his 1986 and 1991 Pennsylvania robbery convictions, Mr. Sumner pleaded guilty

to first-degree robbery.    See Information as to Previous Convictions, ECF No. 8.              Under

Pennsylvania law, a person is guilty of first-degree robbery “if, in the course of committing a theft,

he”: (i) inflicts serious bodily injury upon another; (ii) threatens another with or intentionally puts

him in fear of immediate serious bodily injury; (iii) commits or threatens immediately to commit

any felony of the first or second degree . . . Govt. Supp. Brief, ECF No. 73 at 10 (citing, in relevant

part, 18 Pa. Cons. Stat. § 3701(a)(1)(i)-(iii)). Because Defendant was “charged under all of the

then-extant subsections of the Pennsylvania robbery statute,” and “available judicial records

indicate only that he pleaded guilty to ‘F1,’” the basis for Mr. Sumner’s robbery convictions cannot



                                                  31
be narrowed for purposes of applying the categorical analysis. Govt. Response, ECF No. 73, at

10.9

       a. Elements Clause

       Under the elements clause, the offense being analyzed as a crime of violence must have as

an element the “use, attempted use, or threatened use of physical force against the person of

another[.]” U.S.S.G. Section 4B1.2 (a)(i) (2000). In its Supplemental Brief, the Government

discusses Borden v. United States, 141 S. Ct. 1817 (2021). In that case, the Supreme Court

analyzed the elements clause of the ACCA, with a focus on the phrase “against the person of

another,” which modifies the phrase “the use, attempted use, or threatened use of physical force,”

and the Supreme Court concluded that a “violent felony” as defined under the ACCA does not

include offenses that can be committed with a reckless mens rea. See id. at 1825-27. The Supreme

Court reaffirmed that the ACCA’s elements clause encompasses offenses that require a

“purposeful” or “knowing” mens rea. Id. at 1826.

       The Government acknowledges that the elements clause at issue here includes wording that

is identical to that in the ACCA, as was considered in Borden. Govt. Suppl. Brief, ECF No. 73, at

5 n. 4. Furthermore, the Government recognizes that “Subsection (i) and subsection (iii) of the

Pennsylvania robbery statute may both be committed recklessly.” Govt. Supp. Brief, ECF No. 73,

at 10 ; see 18 Pa. Cons. Stat. § 302(c) (setting a default mens rea for an element of the offense).

Accordingly, the Government concedes that “under Borden, defendant’s Pennsylvania robbery

convictions in violation of 18 Pa. Cons. Stat. § 3701(a)(1) no longer satisfy the elements clause[ ]




9
  Defendant asserts that “robbery in the first degree is not divisible; in other words subsections
(i), (ii), and (iii) are mere means, as opposed to elements that a jury must find to sustain a
conviction or a defendant must admit when he pleads guilty.” Def.’s Supp. Mot., ECF No. 56, at
53 (citing Mathis, 136 S. Ct. at 2248).
                                                32
of . . . U.S.S.G. § 4B1.2(a)(1).” Govt. Supp. Brief, ECF No. 73, at 11. Because the inapplicability

of the elements clause has been conceded, the Court now turns to the enumerated offenses clause

of the Career Offender Guideline.

       b. Enumerated Clause

       Under the Career Offender Guideline’s enumerated clause, an offense qualifies as a crime

of violence if it meets the generic definition of one of the enumerated offenses, which are:

“burglary of a dwelling, arson or extortion, [or a crime that] involves use of explosives [.]”

U.S.S.G. § 4B1.2(a)(2) (2000). Below, the Court considers the Government’s two-part argument

with regard to the enumerated clause.

       i. Reliance on Commentary

       The Government asserts that “although “robbery” did not appear in the enumerated

offenses clause of U.S.S.G. § 4B1.2(a)(2) as it existed at the time of defendant’s sentencing, it did

appear as an enumerated “crime of violence” in Application note 1 in the commentary to the

U.S.S.G. § 4B1.2.” See Govt. Supp. Brief, ECF No. 73, at 8 (agreeing with Defendant that the

offenses enumerated in Application note 1 “serve to interpret the residual clause of U.S.S.G. §

4B1.2(a)(2)” but arguing also that the commentary defeats any vagueness challenge); see United

States v. Miller, 868 F.3d 1182, 1187 (10th Cir. 2017) (“But we need not weigh in today [whether

the mandatory Guidelines are amenable to vagueness challenges] for this case has a simple

resolution[ ]” insofar as the defendant “cannot mount a vagueness challenge to his enhanced

sentence, because the enumeration of robbery in the commentary to the career-offender guideline

sufficiently narrows the application of the residual clause to [defendant’s] conduct”). In Miller,

the defendant therein argued that the commentary was “not authoritative because it [was]

inconsistent with the text” of Section 4B1.2(a), and he argued that the court should “first excise



                                                 33
the residual clause, and then consider the application note’s relationship to the guideline text.” Id.

at 1188. The Tenth Circuit found however that the defendant confused the “‘normal order of

operations’ in analyzing vagueness challenges.” Id. (quoting Beckles, 137 S. Ct. at 897 n.8

(Ginsburg, J., concurring)); see Beckles, at 897 (noting that the Supreme Court has “routinely

rejected, in a variety of contexts, vagueness claims where a clarifying construction rendered an

otherwise enigmatic provision clear as applied to the challenger”) (string citing cases).

       A “narrowing construction of an otherwise vague statute ‘provides a person of ordinary

intelligence fair notice of what is prohibited.’” Miller, 868 F. 3d at 1188-1189 (citing Holder, 561

U.S. at 20) (quotation omitted). The Miller court concluded that “[a]ssuming the residual clause

in §4B1.2(a) would otherwise be unconstitutionally vague, the enumeration of robbery in

Application Note 1 renders the clause’s application to Miller sufficiently clear.” Id. at 1189. But

see D’Antoni v. United States, 916 F.3d 658, 663 n.3 (7th Cir. 2019) (rejecting the reasoning set

forth in Miller in favor of the Seventh Circuit’s decisions in Cross v. United States, 892 F.3d 288,

294, 306 (7th Cir. 2018) (finding the career offender sentencing guideline’s residual clause

unconstitutionally vague) and United States v. Rollins, 836 F.3d 737, 743 (7th Cir. 2016) (“To sum

up, application note 1 is enforceable only as an interpretation of the residual clause in §4B1.2(a)(2);

it has no independent legal force. The residual clause is invalid, and the application note’s list of

qualifying crimes cannot alone supply the basis for a career-offender designation.”)

       Defendant argues first that an offense cannot qualify as an enumerated offense based on

commentary alone, and moreover, an “application note is only operative if it is not inconsistent

with the guideline’s plain text.” Def.’s Response, ECF No. 74, at 4; see Stinson v. United States,

508 U.S. 36, 43 (1993) (“[W]here commentary is inconsistent with [Guidelines] text, text

controls.”); United States v. Shell, 789 F.3d 335, 340 (4th Cir. 2015) (“But it is the text, of course,



                                                  34
that takes precedence.”); see also United States v. Winstead, 890 F.3d 1082, 1090-91 (D.C. Cir.

2018) (“If [the Guideline and commentary] are inconsistent, ‘the Sentencing Reform Act itself

commands compliance with the guideline.’”) (quoting Stinson, 508 U.S. at 43). Defendant relies

on Rollins, supra. and United States v. Bell. 840 F.3d 963, 968 (8th Cir. 2016) (where the court

noted that robbery was “not one of the specifically-enumerated crimes listed in the version of

§4B1.2(a)(2) which applied to [defendant]”), overruled on other grounds by United States v.

Swopes, 886 F.3d 668 (8th Cir. 2018). In Bell, id., the court noted that it agreed with the First

Circuit’s reasoning in Soto-Rivera, as follows:

       Prior to Johnson, the residual clause may have served as an anchor for the commentary’s
       inclusion of “robbery” as a crime of violence because it “otherwise involve[d] conduct that
       presents a serious potential risk of physical injury to another.” U.S.S.G. §4B1.2(a)(2)
       (effective November 1, 2014). Post-Johnson, however, §4B1.2’s commentary, standing
       alone, cannot serve as an independent basis for a conviction to qualify as a crime of
       violence because “doing so would be inconsistent with the post-Johnson text of the
       Guideline itself.” Soto-Rivera, 811 F.3d at 60.

       Defendant contends further that “[n]umerous district courts understand the same.” Def.’s

Response, ECF No. 74, at 5-7 (string citing district court cases holding that reliance on the

commentary is misplaced); see, e.g., United States v. Walker, 214 F. Supp. 3d 866, 875 (N.D. Cal.

2016) (“Robbery is neither enumerated in the text of § 4B1.2, nor does it qualify as a crime of

violence under the elements clause. Therefore it must be an example of an offense that previously

qualified as a crime of violence under the residual clause. Following Johnson, the residual clause

is unconstitutionally vague[.]”); Haffner v. United States, 2016 WL 6897812, at *5 (W.D. Wash.

Nov. 23, 2016) (“Qualification under the enumerated clause is quickly dispensed with: robbery is

not listed among the enumerated offenses. The Government argues that the inclusion of “robbery”

in Application Note 1 of the Commentary to the Guidelines incorporates robbery into the

enumerated offenses of this section of the USSG - the Court does not agree.”); United States v.



                                                  35
Chappelle, 2020 WL 5441541, at *3 (S.D.N.Y. Sept. 9, 2020) (“Accordingly, it appears that

Application Note 1 adds to, and does not merely explain the application of, the guideline and

therefore is not an interpretation to which the court must defer in applying the career offender

guideline.”)

          ii. Generic Definition of Robbery

          After relying on commentary to get past the first hurdle, the Government contends next

that “so long as the statutes of conviction “substantially correspond to” the generic definition of

“robbery,” as enumerated in Application Note 1,” Mr. Sumner’s two Pennsylvania convictions for

first-degree robbery would therefore qualify as “crimes of violence” under the Guidelines. Govt.

Supp. Brief, ECF No. 73, at 17; see Taylor v. United States, 495 U.S. 575, 589 (1990) (the generic

definition of a crime must “roughly correspond[ ] to the definitions of [the crime] in a majority of

the States’ criminal codes.”) “[A]ll fifty states define robbery, essentially, as the taking of property

from another person or from the immediate presence of another person by force or intimidation.”

Id. (citing United States v. Walker, 595 F.3d 441, 446 (2d Cir. 2010) (emphasis added by the

Court).

          The Government contends that “all three subsections of first-degree robbery under

Pennsylvania law require the use, attempted use, or threatened use of physical force in the course

of committing a theft, and thus substantially correspond to the elements of the generic offense of

‘robbery.’” Govt. Supp. Brief, ECF No. 73, at 17; see Commonwealth v. Brown, 484 A.2d 738,

740-741 (Pa. 1984) (exploring the development of the Pennsylvania robbery statute [based on the

Model Penal Code] and explaining that all types of robbery under the statute require force, while

the degree of such force necessary distinguishes the degree of the crime).10 The Government



10
     Defendant challenges the Government’s reliance on Commonwealth v. Brown, 484 A. 2d 738,
                                                  36
indicates that “it is clear that [even] subsection (iii) cannot be violated without proof of the

infliction or threat of physical force.” Govt. Supp. Brief, ECF No. 73, at 15; see Greek Radio

Network of Am., Inc. v. Vlasopoulos, 731 F. Supp. 1227, 1235 (E.D. Pa. 1990) (confirming that

subsection (iii) cannot be offended absent violent force).11        Accordingly, the Government

concludes that, for purposes of determining Mr. Sumner’s career offender status pursuant to

U.S.S.G. Section 4B1.2, Defendant’s two prior Pennsylvania robbery convictions remain “crimes

of violence.” Govt. Supp. Brief, ECF No. 73, at 17.

       Defendant counters however that, even assuming that “the commentary had independent

force,” the Pennsylvania robbery would still fail to qualify under the enumerated clause because

“it is not a categorical match with generic robbery.” Def.’s Response, ECF No. 74, at 8. More

specifically, Defendant argues that Pennsylvania robbery, unlike generic robbery, can be

accomplished recklessly (Def.’s Response, ECF No. 74, at 8-10) , without force (id., at 10-18) and

it does not require that stolen property be taken “from the person or presence of another.” Def’s

Response Supp., ECF No. 75, at 1.

       a. Reckless Conduct

       Defendant notes that “the government has already surveyed the states in its briefing on

Borden and made clear that the vast majority of states find that reckless conduct is insufficient for

robbery [and] [i]t is only a minority of states that allow for reckless causation of injury.” Def.’s




740 (Pa. 1984), an appeal from a conviction for a third-degree robbery, on grounds that Brown
does not even mention subsection (iii) but instead interpreted subsection (v) to require “any amount
of force applied to a person.”

11
  Defendant notes that “Greek Radio Network cited no case involving subsection (iii) to reach its
conclusion [but] [r]ather, it relied solely on cases considering the language about “force however
slight” in subsection (v).” Def.’s Response, ECF No. 74, at 17; see Greek Radio Network, 731 F.
Supp. at 1235 (citations omitted).
                                                 37
Response, ECF No. 74, at 8 (emphasis in original); see United States v. Armijo, 651 F.3d 1226,

1236 (10th Cir. 2011) (finding that “this court has unequivocally held that the text of § 4B1.2 only

reaches purposeful or international behavior” and excludes offenses that tolerate reckless

conduct).12 Defendant contends that only seven states (including Pennsylvania) “say that reckless

conduct is sufficient” while “40 out of 50 states find that more than reckless conduct is required.”

Def.’s Response, ECF No. 74, at 8-9. Nor do the federal robbery statutes recognize recklessness

as to the use of force. Id. at 9 (string citing cases); see, e.g., United States v. Carr, 946 F.3d 598,

607 n.9 (D.C. Cir. 2020) (holding that federal bank robbery under 18 U.S.C. § 2113 “requires that

the defendant have knowledge that he is threatening someone”). Furthermore, Defendant asserts

that District of Columbia law “also requires purposeful conduct as to the force or violence element

of robbery.” Def.’s Response, ECF No. 74, at 9 (string citing cases). Defendant concludes that

there is a consensus that recklessness is insufficient and “a reckless mens rea as to force does not

comport with “the generic sense in which the term is now used in the criminal codes of most

States.” Id. at 10 (emphasis in original) (citing Taylor, 495 U.S. at 598). Accordingly, Defendant

concludes that Pennsylvania robbery is not a categorical match for generic robbery in this regard.

The Court turns now to Defendant’s contention that unlike generic robbery, Pennsylvania robbery

can be accomplished without force.

       b. Lack of Force

       Defendant focuses on subsection (iii) of the Pennsylvania robbery statute – applicable to

a defendant, who “commits or threatens immediately to commit any felony of the first or second

degree” while “in the course of committing a theft.” Def.’s Response, ECF No. 74, at 12-18. The



12
  See United States v. McCollum, 885 F.3d 300, 308 (4th Cir. 2018) (finding “that the definition
adopted by thirty-two states, the federal government, and the District of Columbia established a
“broad consensus” sufficient to establish the generic, contemporary definition of a crime”).
                                                  38
Government “does not dispute that there are myriad first-and second-degree felonies under

Pennsylvania law that do not include as elements either the use or threat of force, as required to

commit “robbery[.]” Gov’t Opp’n, ECF No. 73, at 11. But, as previously indicated herein, the

Government contends that an examination of Pennsylvania law reveals that subsection (iii) “does

require as an element the use or threat of physical force[.]” Id. at 11-12. The Government notes

that it “elsewhere previously conceded that subsection (iii) of the Pennsylvania robbery statute

does not require force.” Govt. Supp. Brief, ECF No. 73, at 12 n.7; see United States v. Singleton,

252 F. Supp. 3d 423, 430 (E.D. Pa. 2017) (“[T]he government concedes (as it must) that §

3701(a)(1)(iii) does not require force, because some first- and second-degree felonies are

nonviolent – say, certain types of identity theft, see Pa. Cons. Stat. § 4120(c).”) The Government

contends however its “earlier, mistaken concession should not be deemed binding,” Govt. Supp.

Brief, ECF No. 73, at 12 n.7,13 because such a “broad reading of subsection (iii) would lead to

absurdities [i.e., conversion of all first- and second-degree theft in Pennsylvania into a first-degree

felony robbery].” Id. at 12; see Public Citizen v. U.S. Dep’t of Justice, 491 U.S. 440, 454 (1989)

(the plain language of a statute does not control where it leads to absurd results); but see United

States v. Long, 997 F.3d 342, 356 (D.C. Cir. 2021) ([C]ourts may not use the absurdity canon to

set aside plain text unless ‘the absurdity and injustice of applying the provision to the case[ ] would

be so monstrous that all mankind would, without hesitation, unite in rejecting the application.”)

(quoting Pirie v. Chicago Title & Trust Co., 182 U.S. 438, 452 (1901)).




13
  Defendant takes issue with the Government’s change of position, which is presumably based
on its “substantial additional research.” Def.’s Response, ECF No. 74, at 12 (quoting Govt.
Supp. Brief, ECF No. 73, at 12 n.7); see Bradshaw v. Stumpf, 545 U.S. 175, 189 (2005)
(“[S]erious questions are raised when the sovereign itself takes inconsistent positions in two
separate criminal proceedings against two of its citizens.”) (Souter, J. & Ginsburg, J.,
concurring).
                                                  39
       Defendant argues that, “[u]nder the categorical approach, the Court looks ‘only to . . . the

statutory definition of the prior offense,’” Def.’s Response, ECF No. 74., at 12 (quoting Taylor,

495 U.S. at 602); see Connecticut Nat. Bank v. Germaine, 503 U.S. 249, 253-54 (1992) (When

“interpreting a statute[,] a court should always turn first to one, cardinal canon before all others. .

. that a legislature says in a statute what it means and means in a statute what it says there.”)

Taking that approach, the plain text of 18 Pa. Cons. Stat. Section 3701 (a)(1)(iii) defines robbery

as the commission of a first- or second-degree felony in the course of a theft. There is “[no]

reference to force, violence, injury, pain, or physical harm.” Def.’s Response, ECF No. 74, at 13;

see also United States v. Blair, 734 F.3d 218, 225 (3d Cir. 2013) (in analyzing a defendant’s

conviction under the Pennsylvania statute pertaining to first-degree robbery, the Third Circuit

commented that “the least culpable subsection is subsection (iii), which criminalizes robbery

wherein the perpetrator ‘commits or threatens immediately to commit any felony of the first or

second degree,’ and . . . some felonies of the first and second degree involve no violence”) (internal

citation omitted).

       Furthermore, Defendant counters the “absurdities” proffered by the Government by

distinguishing between theft and subsection (iii), which involves theft plus commission of a first-

or second-degree felony. In fact, Defendant argues that the “government’s reading would lead to

absurdities” by “render[ing] the subsection mere surplusage” insofar as it would require defendant

to commit or threaten to commit a first- or second-degree felony that also requires infliction or

threat of serious bodily injury, and thus duplicate subsections (i) and (ii). Def.’s Response, ECF

No. 74, at 14. Defendant asserts additionally that:

       [T]he Government attempts to elevate the legislative history above the plain text by relying
       upon a commentary note in the Model Penal Code’s robbery provision (upon which the
       Pennsylvania statute was modeled) that says that “robbery is distinguished from ordinary
       larceny by the presence of the victim and the use or threat of violence.” Gov’t Supp. at 12.

                                                  40
       Notwithstanding this single sentence of commentary, the plain language of the relevant
       subsection of the MPC (like its twin in subsection (iii) of the Pennsylvania statute), requires
       no force whatsoever,; instead, it requires only that the defendant “commits or threatens to
       commit any felony of the first or second degree.” Model Penal Code § 222.1 (1)(c).

Def.’s Response, ECF No. 74, at 15. Accordingly, Defendant concludes that even if the drafting

history of the MPC were relevant, “it supports Mr. Sumner’s argument that subsection (iii) of the

Pennsylvania robbery statute does not require ordinary force.” Id. at 15-16 (emphasis in original).

       Finally, Defendant proffers a detailed analysis, see Def.’s Response, ECF No. 74, at 17-

21, to counter the Government’s [one paragraph] statement that “to the government’s knowledge,

prosecutors in Pennsylvania do not ever charge robbery in violation of subsection (iii) for

nonviolent conduct.” Govt. Supp. Brief, ECF No. 73, at 16; see United States v. Covington, 880

F.3d 129, 135 (4th Cir. 2018) (assessing crime of violence “based on the text of the statute as well

as the examination of the convictions under the statute”).14 In summary, Defendant indicates that

this is without legal relevance because “the majority of circuit courts agree that courts do not

apply the so-called “realistic probability” test [proposed by the Government] where “[t]he

elements of [the offense] are clear,” because “no application of ‘legal imagination’ to the . . .

statute is necessary.” Def.’s Response, ECF No. 74, at 17 (quoting Jean-Louis v. Attorney

General of the U.S., 582 F.3d 462, 481 (3d Cir. 2009)). If “the elements of the statutory

offense” sweep in non-violence conduct, then “the possibility of conviction . . . , however

remote, is sufficient” to show that the statute does not qualify as a predicate offense, and “proof

of actual application of the statute of conviction to the conduct asserted is unnecessary.” Id.

(quoting Jean-Louis, 582 F. 3d at 471).




14
  The Government notes that “every published application of subsection (iii) involves the threat
to commit a violent crime.” Govt. Supp. Response, ECF No 73, at 16 (citing two Pennsylvania
Superior Court cases).
                                                 41
       Defendant contends that because the text of subsection (iii) clearly sweeps in non-violent

conduct, the Court need not look to the reasonable probability test, and the Government’s

suggestion that it do so “misses the point of the categorical approach” and “wrenches the Supreme

Court’s [realistic probability test] language in Duenas-Alvarez from its context.” Def’s Response,

ECF No. 74, at 21 (quoting Aparicio-Soria, 740 F.3d at 157-68).15 Accordingly, Defendant

concludes, and this Court agrees that the text of subsection (iii) of the Pennsylvania robbery

statutes is broad enough to encompass non-violent conduct, and the Government’s non-textural

sources do not support a departure from the plain text, and therefore, Defendant’s Pennsylvania

robbery convictions do not qualify as crimes of violence.

       c. Interpreting the phrase “from the person or presence of another”

       Defendant contends further that the Second Circuit has explained that “the generic

definition of robbery includes, as an element, that the stolen property be taken ‘from the person or

in the presence of’ the owner or victim[,]” and twenty-seven states and the District of Columbia

“include the presence element in their definitions of robbery.” United States v. Pereira-Gomez,

903 F.3d 155, 163 & n.26 (2d Cir. 2018) (citing cases from multiple jurisdictions). This

requirement that property be taken from the person or presence of another is also included in

standard definitions of robbery. See Def.’s Response Supp., ECF No. 75, at 2 (citations omitted).

Defendant argues that “like the New York robbery statute found overbroad in Pereira-Gomez,

subsection (iii) of the Pennsylvania robbery statute has no person or presence requirement [;




15
  The Supreme Court in Duenaz-Alvarez created the so-called “realistic probability” test, which
requires the demonstration of a “realistic probability, not a theoretical possibility, that the State
would apply its statute to conduct that falls outside the generic definition of a crime[,]” which
requires that an offender “at least point to his own case or other cases in which the state courts in
fact did apply the statute in the special (nongeneric) manner for which he argues.” Gonzales v.
Duenas-Alvarez, 549 U.S. 183, 193 (2007).
                                                 42
instead,] it only requires committing or threatening to commit a first- or second-degree felony in

the course of committing a theft.” Def.’s Response Supp., ECF No. 75, at 3; see 18 Pa. Const.

Stat. § 3701(a)(1)(iii), There is no requirement that the theft be “from the person or presence of

another,” and Defendant proffers that the theft could be destruction of an agricultural crop used in

research or accessing a trade secret, for example. Def.’s Response Supp., ECF No. 75, at 3.

Accordingly, because the Pennsylvania robbery statute “sweeps more broadly than the generic

crime,” this is another reason that it cannot be a valid predicate under the enumerated clause.

Descamps v. United States, 570 U.S. 254, 261 (2013).

       IV. CONCLUSION

       Upon a searching review of the parties’ submissions, the relevant authorities, and the record

as a whole, the Court finds that Mr. Sumner’s [56] Supplemental Motion to Vacate Judgment under

28 U.S.C. § 2255 shall be GRANTED IN PART AND DENIED IN PART. More specifically,

Mr. Sumner’s claim based on application of 18 U.S.C. § 3559 is DENIED because this claim was

not raised before the D.C. Circuit or certified by the D.C. Circuit, as explained herein, but Mr.

Sumner’s claim based upon application of the Career Offender Guideline is GRANTED. With

regard to his Career Offender Guideline claim, the Court finds that Defendant is not barred from

bringing this claim merely because he entered into a plea agreement, as there was no waiver of his

right to pursue a Section 2255 collateral attack on the constitutionality of his sentence. Nor does

this Court agree with the Government’s argument that Mr. Sumner’s plea agreement renders his

claims procedurally defaulted, as Defendant has demonstrated cause and prejudice. This Court

finds further that the ruling in Johnson may be extended to the Career Offender Guideline, and the

residual clause of the Career Offender Guideline may be challenged on vagueness grounds.

       With regard to Defendant’s designation as a “career offender,” based on the parties’



                                                43
arguments, this Court focused on Defendant’s Pennsylvania robbery charges and the applicability

of the enumerated clause, as the inapplicability of the elements clause was conceded by the

Government. Assuming arguendo that the Government’s reliance on commentary to the Career

Offender Guideline gets it past the hurdle that “robbery” did not appear in the enumerated

[offenses] clause, Defendant’s Pennsylvania robbery charges still do not qualify as crimes of

violence thereunder. That is because the Pennsylvania robbery statute is broad enough to

encompass non-violent conduct, and furthermore, there is no person or presence requirement.

Accordingly, this Court concludes that Mr. Sumner does not qualify as a career offender, and

Defendant’s resentencing is warranted.    A separate Order accompanies this Memorandum

Opinion.



                                                   ____________/s/__________________
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT COURT




                                              44